Financial Statements (A Development Stage Company) December 31, 2007, 2006 and 2005 Index Report of Independent Auditors Balance Sheets Statements of Operations, Comprehensive Income and Deficit Statements of Cash Flows Statements of Shareholders’ Equity Notes to Financial Statements Ernst & Young LLP Chartered Accountants Pacific Centre P.O. Box 10101 700 West Georgia Street Vancouver, CanadaV7Y 1C7 Phone:(604) 891-820 Fax:(604) 643-5422 Independent Auditors' Report on Financial Statements To the Shareholders of Canadian Zinc Corporation We have audited the balance sheets of Canadian Zinc Corporation (the “Company”) as at December 31, 2007 and 2006 and the statements of operations, comprehensive income and deficit, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2007.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, these financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2007 and 2006 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2007 in conformity with Canadian generally accepted accounting principles. As described in Note 14, the financial statements have been restated. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of the Company’s internal control over financial reporting as of December 31, 2007, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 25, 2008 expressed an unqualified opinion thereon. Chartered Accountants March 25, Vancouver, Canada Ernst & Young LLP Chartered Accountants Pacific Centre P.O. Box 10101 700 West Georgia Street Vancouver, CanadaV7Y 1C7 Phone:(604) 891-8200 Fax:(604) 643-5422 Independent Auditors' Report on Internal Controls under Standards of the Public Company Accounting Oversight Board (United States) To the Shareholders of Canadian Zinc Corporation We have audited Canadian Zinc Corporation’s (the “Company”) internal control over financial reporting as at December 31, 2007, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the “COSO criteria”).The Company’s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting. Our responsibility is to express an opinion on the effectiveness of the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records, that in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2007 based on the COSO criteria. We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the balance sheets as at December 31, 2007 and 2006 and the statements of operations, comprehensive income and deficit, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2007 of the Company and our report dated March 25, 2008 expressed an unqualified opinion thereon. Chartered Accountants March 25, Vancouver, Canada CANADIAN ZINC CORPORATION (a development stage company) Balance Sheets (Prepared in accordance with Canadian generally accepted accounting principles) December 31, December 31, (in thousands of Canadian dollars) 2007 2006 ASSETS Current Cash and cash equivalents $ 6,919 $ 13,608 Short-term investments (Note 4) 21,495 15,479 Marketable securities (Note 5) 100 250 Other receivables and prepaid expenses 172 270 Total Current Assets 28,686 29,607 Resource interests (Note 6) 37,797 26,700 Plant and equipment (Note 7) 448 455 Total Assets $ 66,931 $ 56,762 LIABILITIES Current Accounts payable $ 813 $ 451 Accrued liabilities 441 13 Total Current Liabilities 1,254 464 Asset retirement obligation (Note 8) 1,228 1,380 Future income tax (Note 12) 3,621 1,134 Total Liabilities 6,103 2,978 Commitments (Notes 6 and 15) SHAREHOLDERS' EQUITY Share capital (Note 9) 66,593 59,994 Contributed surplus (Note 10) 7,844 6,479 Accumulated other comprehensive income - - Deficit (13,609 ) (12,689 ) Total Shareholders’ Equity 60,828 53,784 Total Liabilities and Shareholders’ Equity $ 66,931 $ 56,762 Subsequent events (Note 16) Approved by the Board of Directors: “John F. Kearney” “Robert Gayton” Director Director CANADIAN ZINC CORPORATION (a development stage company) Statements of Operations, Comprehensive Income and Deficit (Prepared in accordance with Canadian generally accepted accounting principles) Year ended December 31, (in thousands of Canadian dollars except share and per share amounts) 2007 2006 2005 Income Interest Income $ 1,234 $ 948 $ 329 Expenses Amortization of furniture and equipment 13 4 3 Write-off of mining equipment - 27 - Listing and regulatory fees 59 40 58 Management and directors fees 347 318 203 Office and general 463 491 274 Professional fees 396 256 215 Project evaluation 39 31 73 Shareholder and investor communications 420 244 156 Stock based compensation 267 1,023 1,314 Write down on marketable securities (Note 5) 150 - - 2,154 2,434 2,296 Net loss for the year (920 ) (1,486 ) (1,967 ) Other comprehensive income/(loss) - - - Comprehensive loss $ (920 ) $ (1,486 ) $ (1,967 ) Deficit, beginning of year $ (12,689 ) $ (11,203 ) $ (9,236 ) Net loss (920 ) (1,486 ) (1,967 ) Deficit, end of year $ (13,609 ) $ (12,689 ) $ (11,203 ) Loss per share - basic and diluted $ (0.01 ) $ (0.02 ) $ (0.03 ) Weighted average number of commonshares outstanding – basic and diluted 113,429,078 94,734,979 71,378,444 See accompanying notes to the financial statements. CANADIAN ZINC CORPORATION (a development stage company) Statements of Cash Flows (Prepared in accordance with Canadian generally accepted accounting principles) Year ended December 31, (in thousands of Canadian dollars) 2007 2006 2005 Operating Activities Net loss for the year $ (920 ) $ (1,486 ) $ (1,967 ) Reclamation expenditures (Note 8) (246 ) - - Adjustment for items not involving cash: - Amortization of furniture and equipment 13 4 3 - write-off of mining equipment - 27 - - write down on marketable securities 150 - - - Stock based compensation 267 1,023 1,314 Change in non-cash working capital items: - other receivables and prepaid expenses 98 (246 ) 1 - accounts payable and accrued liabilities 69 416 (127 ) (569 ) (262 ) (776 ) Financing Activities Capital stock issued and subscribed, net of issuance costs 10,184 22,037 5,406 Investing Activities Purchase of equipment, (149 ) (426 ) (18 ) Resource interest and plant and equipment obligations 721 - - Short-term investments (6,016 ) (15,479 ) - Marketable securities - (250 ) - Reclamation security deposits (30 ) (205 ) (30 ) Deferred exploration and development costs, excluding amortization and accretion (10,830 ) (7,871 ) (1,426 ) (16,304 ) (24,231 ) (1,474 ) (Decrease) increase in cash and cash equivalents (6,689 ) (2,456 ) 3,156 Cash and cash equivalents, beginning of year 13,608 16,064 12,908 Cash and cash equivalents, end of year $ 6,919 $ 13,608 $ 16,064 Supplemental Information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - See accompanying notes to the financial statements. CANADIAN ZINC CORPORATION (a development stage company) Statements of Shareholders’ Equity (Prepared in accordance with Canadian generally accepted accounting principles) (in thousands of Canadian dollars except for share amounts) Common shares Contributed Shares Amount Surplus Deficit Total Balance, December 31, 2004 69,394,942 $ 37,790 $ 36 $ (9,236) $ 28,590 Exercise of warrants at $0.60 per share 388,813 233 - - 233 Issue of flow-through shares at $0.55 per share 9,090,909 5,000 - - 5,000 Issuance costs - (445) - - (445) Broker warrants issued at $0.60 per share - (109) 109 - - Issue of flow-through shares at $0.75 & $0.85 per share 872,548 675 - - 675 Issuance costs (57) - - (57) Broker warrants issued at $0.85 per share - (20) 20 - - Stock-based compensation - - 1,314 - 1,314 Net loss for the year - - - (1,967) (1,967) Balance, December 31, 2005 79,747,212 $ 43,067 $ 1,479 $ (11,203) $ 33,343 Issue of shares at $0.72 per share 13,333,333 9,600 - - 9,600 Issuance costs - (498) - - (498) Share purchase warrants - (2,264) 2,264 - - Broker warrants issued at $0.72 per share - (773) 773 - - Broker warrants issued at $1.00 per share - (320) 320 - - Exercise of warrants between $0.55 - $0.85 per share 1,307,590 1,215 (394) - 821 Exercise of options at $0.60 per share 690,000 670 (255) - 415 Issue of flow-through shares at $1.15 per share 6,956,522 8,000 - - 8,000 Issuance costs - (671) - - (671) Issue of shares at $0.90 per unit 5,555,555 5,000 - - 5,000 Share purchase warrants - (845) 845 - - Broker warrants issued at $0.93 per share - (167) 167 - - Broker warrants issued at $1.15 per share - (257) 257 - - Future income tax effect of flow-through shares - (1,763) - - (1,763) Stock-based compensation - - 1,023 - 1,023 Net loss for the year - - - (1,486) (1,486) Balance, December 31, 2006 107,590,212 $ 59,994 $ 6,479 $ (12,689) $ 53,784 Exercise of options at $0.23 per share 450,000 131 (27) - 104 Future income tax effect of flow through shares - (2,487) - - (2,487) Exercise of options at $0.89 per share 100,000 153 (64) - 89 Exercise of warrants between $0.72 - $0.93 per share 302,738 394 (174) - 220 Issue of shares at $0.85 per unit 11,765,000 9,766 - - 9,766 Share purchase warrants - (1,366) 1,366 - - Exercise of warrants at $0.72 per share 6,012 8 (3) - 5 Stock-based compensation - - 267 - 267 Net loss for the year - - - (920) (920) Balance, December 31, 2007 120,213,962 $ 66,593 $ 7,844 $ (13,609) $ 60,828 388,813 37,790 37,79069,394,942 See accompanying notes to the financial statements. CANADIAN ZINC CORPORATION (a development stage company) Notes to the Financial Statements December 31, 2007 (Tabular amounts are in thousands of Canadian dollars, except for shares, price per share and per share amounts) 1. Nature of Operations The Company is engaged in the exploration and development of its Prairie Creek property and related activities.The Company is considered to be in the exploration and development stage given that its Prairie Creek property is not yet in production and, to date, has not earned any significant revenues.The recoverability of amounts shown for resource interests is dependent on the existence of economically recoverable reserves, obtaining the necessary permits to operate a mine, obtaining the financing to complete development and future profitable production (see Note 6). 2. Significant Accounting Policies These financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). These accounting principles conform in all material respects to the accounting principles generally accepted in the United States of America (“U.S. GAAP”), except as disclosed in Note (a) Measurement Uncertainty The preparation of financial statements in accordance with Canadian GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Significant accounts that require estimates as the basis for determining the stated amounts include resource interests, plant and equipment, asset retirement obligation and future income taxes. Depreciation and depletion of resource interests and plant and equipment assets are dependent upon estimates of useful lives and reserves estimates, both of which are determined with the exercise of judgment. The assessment of any impairment of resource interests and plant and equipment is dependent upon estimates of fair value that take into account factors such as reserves, economic and market conditions and the useful lives of assets. Asset retirement obligations are recognized in the period in which they arise and are stated at the fair value of estimated future costs. These estimates require extensive judgment about the nature, cost and timing of the work to be completed, and may change with future changes to costs, environmental laws and regulations and remediation practices. (b) Cash and Cash Equivalents Cash and cash equivalents consist of cash and liquid investments which are readily convertible into cash with maturities of three months or less when purchased. (c) Short-term investments Short-term investments, which consist primarily of investments in Bankers Acceptances and Guaranteed Investment Contracts (“GIC’s”) are investments with maturities of more than three months and less than one year when purchased. CANADIAN ZINC CORPORATION (a development stage company) Notes to the Financial Statements December 31, 2007 (Tabular amounts are in thousands of Canadian dollars, except for shares, price per share and per share amounts) 2.Significant Accounting Policies (continued) (d) Marketable Securities Marketable securities are valued at the lesser of cost and quoted market value.As at December 31, 2007 and 2006, marketable securities consisted of equity securities listed on the Canadian Trading and Quotation System Inc. (“CNQ”). (e) Plant and Equipment Plant and equipment is recorded at cost, net of accumulated amortization.Amortization is provided on a declining-balance basis at the following annual rates: Mining equipment and pilot plant 30% Office furniture and equipment 20% Computer equipment 30% Amortization is provided at half the annual rate in the year of acquisition. Leasehold improvements are recorded at cost, net of accumulated amortization. Amortization on leasehold improvements is provided on a straight-line basis over the life of the lease. (f) Resource Interests The Company follows the policy of capitalizing all acquisition (including plant and equipment acquired with the property), exploration and development costs relating to the resource interests. The amounts shown for resource interests represent costs incurred to date, less recoveries, and do not necessarily reflect present or future values. These costs will be amortized against revenue from future production or written off if the interest is abandoned or sold. Depletion of costs capitalized on projects put into commercial production will be recorded using the unit-of-production method based upon estimated proven and probable reserves. The carrying values of resource interests, on a property-by-property basis, are reviewed by management at least annually to determine if they have become impaired. If impairment is determined to exist, the resource interest will be written down to its net recoverable value. Ownership in resource interests involves certain inherent risks, including geological, metal prices, operating costs, and permitting risks.Many of these risks are outside the Company’s control. The ultimate recoverability of the amounts capitalized for the resource interests is dependent upon the delineation of economically recoverable ore reserves, obtaining the necessary financing to complete their development, obtaining the necessary permits to operate a mine, and realizing profitable production or proceeds from the disposition thereof. Management estimates of recoverability of the Company’s investment in Prairie Creek have been based on current conditions.However, it is reasonably possible that changes could occur which could adversely affect management’s estimates and may result in future write downs of capitalized property carrying values. CANADIAN ZINC CORPORATION (a development stage company) Notes to the Financial Statements December 31, 2007 (Tabular amounts are in thousands of Canadian dollars, except for shares, price per share and per share amounts) 2.Significant Accounting Policies (continued) (g) Property Option Agreements Property Option payments are recorded as resource property costs or recoveries when the payments are made or received, respectively. (h) Asset Retirement Obligations Future obligations to retire an asset, including dismantling, remediation and ongoing treatment and monitoring of the site, are recognized and recorded as a liability at fair value as at the time in which they are incurred or the event occurs giving rise to such an obligation. The liability is increased (accreted) over time through periodic charges to earnings. The corresponding asset retirement cost is capitalized as part of the asset’s carrying value, and is amortized over the asset’s estimated useful life.The amount of the liability will be subject to re-measurement at each reporting period. The Company, where possible, has estimated asset retirement obligations based on current best practice.These estimates, made by Management, are subject to change as a result of changes in regulations, the extent of environmental remediation required, the means of reclamation, or cost estimates.
